internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc dom ita plr-109464-00 date date ty legend taxpayer addre sec_1 addre sec_2 date date date x y dear this letter is in response to a ruling_request submitted to this office on date the facts are as follows taxpayer owned and operated a retail hardware store at addre sec_1 taxpayer also leased a retail hardware store at addre sec_2 the lease contained an option to purchase the leased premises at market_value to be determined by appraisers selected by taxpayer and the lessor on date the building owned by taxpayer at addre sec_1 and all the personal_property therein was destroyed in a fire set by two arsonists the building had been fully depreciated for tax purposes taxpayer filed a claim with its insurance_company and on date received proceeds x amount of which was to reimburse taxpayer for loss of its building on date pursuant to the option contained in its lease taxpayer purchased the building at addre sec_2 for an amount equal to x plus y taxpayer continued to operate a retail hardware store at addre sec_2 taxpayer was not under any obligation to purchase the leased property at the time of the loss requested ruling taxpayer requests that the investment in the property at addre sec_2 constitutes replacement_property under sec_1033 of the internal_revenue_code and therefore the gain on the involuntary_conversion of the property at addre sec_1 is deferred law and analysis sec_1033 of the code provides in part that if property as a result of its destruction in whole or in part theft seizure or requisition or condemnation or threat or imminence thereof is compulsorily or involuntarily converted into money and if the taxpayer during the time specified purchases property similar_or_related_in_service_or_use to the property so converted at the election of the taxpayer the gain shall be recognized only to the extent the amount_realized on such conversion exceeds the cost of such other_property sec_1033 of the code provides in part that the period referred to in subparagraph a shall be the period beginning with the date of the disposition_of_the_converted_property and ending two years after the close of the first taxable_year in which any part of the gain upon the conversion is realized sec_1_1033_a_-1 of the treasury regulations provides in part that sec_1033 applies to cases where property is compulsorily or involuntarily converted an involuntary_conversion may be the result of the destruction of property in whole or in part sec_1033 provides that under certain specified circumstances any gain which is realized from an involuntary_conversion shall not be recognized in cases where property is not converted into other_property similar_or_related_in_service_or_use the proceeds arising from the disposition_of_the_converted_property must within the time limits specified be reinvested in similar_property to avoid recognition of any gain realized sec_1_1033_a_-2 provides in part that the term disposition_of_the_converted_property means the destruction theft seizure requisition or condemnation of the converted property or the sale_or_exchange of such property under threat or imminence of requisition or condemnation sec_1_1033_a_-2 provides in part that if property as a result of its destruction in whole or in part is compulsorily or involuntarily converted into money or into property not similar_or_related_in_service_or_use to the converted property the gain if any shall be recognized at the election of the taxpayer only to the extent that the amount_realized upon such conversion exceeds the cost of other_property purchased by the taxpayer which is similar_or_related_in_service_or_use to the property so converted property has been involuntarily converted when some outside force or agency places it outside a taxpayer's control so that it is no longer useful or available to the taxpayer c g willis inc v 41_tc_468 aff’d per 342_f2d_996 3rd cir in the present case taxpayer represents that the property at addre sec_1 was completely destroyed by a fire of incendiary origin and that the cause of the fire was outside its control therefore the property at addre sec_1 was involuntarily converted compare revrul_82_74 1982_1_cb_110 no involuntary_conversion where taxpayer paid arsonist to destroy building by fire for purposes of determining what constitutes similar_or_related_in_service_or_use where the property converted was owned and used by the taxpayer and the replacement_property is to be owned and used by the taxpayer the irs requires that the replacement_property have a close functional similarity to the converted property revrul_64_237 1964_2_cb_319 under this test property is not considered similar_or_related_in_service_or_use to the converted property unless physical characteristics and end uses of the converted and replacement properties are closely similar here taxpayer was an owner-user of the property at addre sec_1 and is now an owner-user of the property at addre sec_2 since taxpayer operated a retail hardware store at addre sec_1 and now operates a retail hardware store at addre sec_2 taxpayer has satisfied the requirement that the replacement_property be similar_or_related_in_service_or_use to the converted property taxpayer also purchased the replacement_property within the time period specified in sec_1033 therefore the investment in the property at addre sec_2 constitutes replacement_property under sec_1033 of the internal_revenue_code and the gain from the involuntary_conversion of the property at addre sec_1 may be deferred this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely heather c maloy associate chief_counsel income_tax and accounting douglas a fahey acting chief branch by cc district_director
